DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 9/30/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for any item that has been lined through by the examiner. The item “Marshall AU 2039/92 dated 4 February 1993” was not placed in the file.

Claim Objections
 Claims 16, 24, 25, and 27 are objected to because of the following informalities:
In claim 16, line 1: “arrays are at a selected position” appears instead of “arrays are at selected positions.”
In claim 24, line 7: “in-between the source” appears instead of “in-between the sources”. 
In claim 25, line 1: “wherein further comprising” appears instead of “further comprising”
In claim 27, line 1: “the streamers comprises” appears instead of “the streamers comprise”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15 and 26, The term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the range of distances which are "about 150 meters". For examining purposes, Examiner will interpret as a range between 75m and 225m.
In claims 15, 23, and 26, it is unclear what “top of the streamers” means and it is not clearly defined by the applicant. It could mean the highest point or side of the streamers, start of receiving portion of streamers, or front end of the streamers. For examining purposes, Examiner will interpret as the front end of the streamers connected to front floats.
In claim 15, it is unclear what the phrase “requiring the seismic offset from the top of the streamers which provides for an offset of about 150 meters” means. Examiner will interpret using the normal meaning of offset referring to the measurement of horizontal distance between the source and receiver.
In claim 17, it is unclear what the term “tri-seismic source” means. Applicant does not explicitly define the term and it is not a common term in the art. For examining purposes, Examiner will interpret “tri-seismic source” as a “tri-source” or “triple source” array configuration.
Claim 18 recites the limitation “wherein further paravanes are attached” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will interpret as “further comprising paravanes attached.”
In claim 26, it is unclear what the phrase “the seismic offset from the top of the streamers which ranges from an offset of about 150 meters”. Examiner will interpret using the normal meaning of offset referring to the measurement of horizontal distance between the source and receiver.
Claim 28 recites the limitation “wherein further paravanes are attached” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will interpret as “further comprising paravanes attached.”
		
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim only recites intended use and does not further limit claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wemmenhove US 20160327674 A1

Regarding claim 15, Wemmenhove teaches a method of seismic acquisition, comprising: towing strings of seismic source arrays behind a vessel (vessel 300 towing seismic source arrays 330 in Fig. 3; [0021, 25]); towing a plurality of lead-in cables coupled to the vessel (lead-ins 311-317 in Fig. 3; [0021-22]); and towing a receiver array comprising a plurality of streamers (lead-ins 311-317 attached to streamers; lead-ins 120 attached to streamers 118 in Fig. 1; [0016, 21-23]), the streamers are attached to the lead-in cables in a spreader cable at towing points (spreader cable (marked in annotated Fig. 3 below) such that deflectors 345 and 350 may be used to control the distance between streamers in Fig. 3; [0022]), wherein maintaining the seismic source array with a wide spread of at least 125 meters in-between the sources (sources 330 are offset from center line by approximately 150m in Fig. 3 providing a distance in-between sources of 300m; [0028]), the sources are coupled to the vessel with source cables (sources 330 connect to source cables 320-322 in Fig. 3; [0025]), wherein requiring the seismic offset (O) from the top of the streamers which provides for an offset of about 150 meters (Offset 370 is estimated as 150m based measurements of Fig. 3 (annotated below), distance 370 is 1.5 times as long as distance A (the space between two streamers) which is 100.2m in Fig. 3; [0030]).

    PNG
    media_image1.png
    600
    842
    media_image1.png
    Greyscale

Regarding claim 20, Wemmenhove teaches the method of claim 15, wherein the lead-in cables comprise an innermost lead-in cable (317 in Fig. 3; [0025]) and an outermost lead-in cable (311 in Fig. 3; [0025]) with respect to a centre line (Y) of the vessel.

Regarding claim 21, Wemmenhove teaches the method of claim 15, wherein the streamers are at least 75 meters in length (length ranging from a few hundred meters to several thousand meters; [0004]).

Regarding claim 22, Wemmenhove teaches the method of claim 15, wherein the seismic source arrays are positioned at lesser depth than the streamers (sources 116 above streamers 118 in Fig. 1; [0016-20]).

Regarding claim 23, Wemmenhove teaches the method of claim 15, wherein the seismic source arrays are deployed in the body of water such that the seismic offset (O) is measured over the top of the streamer (seismic equipment towed behind vessels is usually submerged in water; [0004]; distance 370 is offset measured over the top of the streamer in Fig. 3; [0030]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wemmenhove US 20160327674 A1 in view of Schneider US 20170106946 A1.

Regarding claim 16, Wemmenhove teaches the method of claim 15, wherein the seismic source arrays are selected positions, one is coupled to left side, one to right side 
Wemmenhove does not teach one in the centre line (Y) of the vessel.
Schneider teaches seismic source arrays at positions on the left side, right side, and on the center line of the vessel (sources 3, 1, and 2 in Fig. 11D; [0071-72]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wemmenhove to use the multi-source array configuration of Schneider. This would help distribute the near offset seismic traces evenly.


Regarding claim 17, Wemmenhove teaches the method of claim 15, 
Wemmenhove does not teach wherein the seismic source arrays are positioned in tri-seismic source, each seismic source array comprises two parallel arranged sub-source arrays including a cluster of guns spaced along a cable.
Schneider teaches seismic source arrays are positioned in tri-seismic source, each seismic source array comprises two parallel arranged sub-source arrays including a cluster of guns spaced along a cable (three source arrays 1, 2, and 3 each with two parallel sub-arrays in Fig. 11D; [0071-72]; series of air guns in sub-arrays 16; [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wemmenhove to use the multi-source array configuration of Schneider. This would help distribute the near offset seismic traces evenly.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wemmenhove US 20160327674 A1 in view of Stokkeland US 20090050044 A1.

Regarding claim 18, Wemmenhove teaches the method of claim 15, 
Wemmenhove does not teach paravanes are attached to provide a lateral force on the spreader cable connected to the towing points in order to maintain fixed distances between leading ends of the streamers.
Stokkeland teaches paravanes (14 in Fig. 1) are attached to provide a lateral force on the spreader cable (24 in Fig. 1) to the towing points (lead-in cable terminations 20A in fig. 1) in order to maintain fixed distances between leading ends of the streamers ([0032-34]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wemmenhove to use the paravanes of Stokkeland. This would help keep the streamer separation distance constant.

Claims  24 -26 are rejected under 35 U.S.C. 103 as being unpatentable over Wemmenhove US 20160327674 A1 in view of Gagliardi US 20130182531 A1.

Regarding claim 24, Wemmenhove teaches a seismic acquisition system, comprising: a string of seismic source arrays towed behind a vessel (vessel 300 towing seismic source arrays 330 in Fig. 3; [0021, 25]); a winch (winch on the vessel; [0029]); a plurality of lead-in cables coupled to the vessel (lead-ins 311-317 in Fig. 3; [0021-22]); and a plurality of streamers attached to the lead-in cables in a spreader cable at towing points (lead-ins 120 attached to streamers 118 in Fig. 1; lead-ins 311-317 attached to streamers and spreader cable (see annotated Fig. 3 in claim 15 rejection above) at points towing the streamers; [0016, 21-23]), wherein the seismic source arrays are maintained with wide spread (W) of at least 125 meters in-between the source (sources 330 are offset from center line by approximately 150m in Fig. 3 providing a distance in-between sources of 300m; [0028]) and are coupled to the vessel with source cables (sources 330 connect to source cables 320-322 in Fig. 3; [0025]), 
Wemmenhove does not teach wherein the streamers are deployed or recovered independently of each other with lead-in cables.
However, Gagliardi teaches streamers are deployed or recovered independently of each other with lead-in cables (streamers 60 deployed and recovered independently with vehicles 85 and towlines and cables 62 and 65 in Fig. 21C; [0188]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wemmenhove to use the streamer deployment and recovery method of Gagliardi. This would aid in positioning and repair of the streamers.

Regarding claim 25, Wemmenhove teaches the seismic acquisition system of claim 24, further comprising one or more ropes connecting at least one of the seismic source arrays or source cables to one of the lead-in cables (323 in Fig. 3; [0029]).

Regarding claim 26, Wemmenhove teaches the seismic acquisition system of claim 24, wherein the seismic offset (O) from the top of the streamers which ranges from an offset of about 150 meters (Offset 370 is estimated as 150m based measurements of Fig. 3 (see annotated Fig. 3 in claim 15 rejection above), distance 370 is 1.5 times as long as distance A (the space between two streamers) which is 100.2m in Fig. 3; [0030]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wemmenhove US 20160327674 A1 in view of Gagliardi US 20130182531 A1 and further in view of Sercel US 20160370485 A1.

Regarding claim 27, Wemmenhove teaches the seismic acquisition system of claim 24, wherein the streamers comprises several front floats, depth controllers and lateral steering devices (streamers 118 include floats 340 in Fig. 3 and a plurality of birds to control depth and lateral movement; [0017])
Wemmenhove does not teach wherein the streamers comprise tail buoys.
Sercel teaches streamers with tail buoys (streamer 110 with tail buoys 118 in Fig. 1; [0003])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wemmenhove to use the streamer deployment and recovery method of Gagliardi. This would aid in positioning and repair of the streamers.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wemmenhove US 20160327674 A1 in view of Gagliardi US 20130182531 A1 and further in view of Stokkeland US 20090050044 A1.

Regarding claim 28, Wemmenhove teaches the seismic acquisition system of claim 24, 
Wemmenhove does not teach paravanes are attached to provide a lateral force on the spreader cable connected to the towing points in order to maintain fixed distances between leading ends of the streamers. 
Stokkeland teaches paravanes (14 in Fig. 1) are attached to provide a lateral force on the spreader cable (24 in Fig. 1) to the towing points (lead-in cable terminations 20A in fig. 1) in order to maintain fixed distances between leading ends of the streamers ([0032-34]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wemmenhove to use the paravanes of Stokkeland. This would help keep the streamer separation distance constant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Norris US 20160131778 A1: 125m distance between center of source array and cable head buoys and another 25m to the center of the first group of sensors for a total offset of 150m.
Siliqi US 20170017005 A1: 150m separation between sources
Malling US 20160238730 A1: Lateral force and depth control devices including “birds” [0021]. Paravanes, [0025], spreader cable unlabeled in Fig. 1
Josse US 20160223696 A1: sources arrays split into two sub-arrays of 2 parallel source strings 101, one left and one right of center line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645